Citation Nr: 1506648	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-36 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1964 to May 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In connection with this appeal, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in May 2012.  A transcript for the hearing could not be made.  The Veteran was sent a letter in July 2012 informing him of this and his options for another Board hearing.  In an August 2012 response, the Veteran declined the option to have a new hearing and requested the case by considered on the evidence of record.  The Board has proceeded accordingly.

When this claim was before the Board in April 2014, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System


FINDING OF FACT

The Veteran's skin cancer is etiologically related to his active service.


CONCLUSION OF LAW

Skin cancer was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Factual Background and Analysis

The Veteran contends that he is entitled to service connection for skin cancer because it is due to sun exposure while serving in the Republic of Vietnam. 

A June 1965 service treatment record (STR) reflects an impression of sunburn in a fair complexion person and notes that the Veteran sunburned easily.  In a January 1968 separation report of medical history, the Veteran indicated that he was unable to work outdoors for any length of time during hot weather because he sunburned easily.

Private treatment records from Dr. R.N. for the period from July 1999 to May 2010, indicate examinations of the sun-exposed areas of the Veteran's face, neck, chest, back, arms, and hands revealed papules and nodules on the forehead and dorsum of the hands with diagnoses of basal cell carcinoma of the left ear, actinic keratosis, and dermatitis.

Additional private treatment records from Dr. D.B. for the period from January 2008 to November 2009, also note diagnoses of actinic keratosis, squamous cell carcinoma of the left upper forehead and left temple, basal cell carcinoma of the left lateral canthus, and granulomatous dermatitis of the left arm.

In a February 2010 letter, Dr. D.B. noted that skin cancers occur most frequently on sun-exposed regions of the body and that chronic over exposure is the leading cause of skin cancer.

In a June 2010 VA examination, the Veteran reported a few modest sunburns before entrance into active service and numerous sunburns while on active duty, including a severe sunburn on his face in June 1965.  He indicated that after separation from service he had additional modest sunburns and began receiving private treatment in 1999 for actinic keratosis that developed into basal cell carcinoma and squamous cell carcinoma.  The examiner noted that the Veteran had fair complexion, blond hair, and numerous scars related to skin cancer.  The examiner opined it would be speculation as to whether it was more likely than not that the Veteran's skin cancer was related to sun exposure during active service because medical literature showed that, on average, 80 percent of sun exposure occurs under the age of 18 and the Veteran's sun exposure in Vietnam occurred at 19.  The examiner noted that the Veteran's earlier sunburns were characterized as modest in nature and the sunburn in active service was characterized as severe.

In a July 2010 notice of disagreement, the Veteran contended that the June 2010 VA examiner refused to look at private treatment records when considering his claim.  

In a May 2012 private opinion, Dr. J.L. opined that "overexposure to the sun (especially in Vietnam) could be a contributing factor to [the Veteran]'s development of skin cancer."  Additionally, Dr. D.B. submitted a statement that noted exposure to the sun was cumulative throughout life, the Veteran had a history of sun exposure in Vietnam, and that this history of sun exposure, "may have contributed to his skin cancers."
 
In May 2014, a VA physician opined that there was no direct nexus or association between the Veteran's multiple skin cancers and active service based on a review of the claims file and current mainstream medical literature.  The physician explained that the Veteran had a fair complexion and that medical literature notes that skin cancers are much more prevalent in those of fair skin and northern European heritage.  The physician also noted that the Veteran experienced multiple sunburns throughout his life before, during, and after active service and that the medical literature notes that skin cancers are associated with repeat, rather than single, exposures to the sun.  The physician concluded that it was less than 50 percent probable that the Veteran's skin cancers could be attributed to the sunburn sustained on active duty based on the Veteran's fair skin and history of multiple sunburns throughout his life that began well before entering active duty and continued well after separation from service.

After careful review of the record, the Board concludes that service connection is warranted for skin cancer.  The medical evidence adequately establishes that the Veteran's skin cancers are related to sun exposure.  Moreover, it appears from the medical evidence that the skin cancers are due to repeated and prolonged sun exposures.  The Veteran has credibly reported that he had a few modest sunburns before entrance into active service; numerous sunburns while on active duty, including a severe sunburn on his face in June 1965; and additional modest sunburns after service.  While the Veteran's sun exposure in service was not the sole cause of his skin cancers, the Board believes that it is reasonable to conclude that the in-service sun exposure played a material causal role in the development of his skin cancers since his most extensive sun exposure occurred while he was serving on active duty.  Therefore, service connection is warranted for his skin cancers and the residuals thereof.


ORDER

Service connection for skin cancer is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


